WOODLEY, Judge.
Appellant was convicted of rape, the jury assessing the death penalty.
This is a companion case to that of Edwards v. State, 154 Texas Crim. Rep. 259, 226 S. W. 2d 865.
The facts are substantially the same, appellant being one of the three Negroes who, according to the evidence, ravished the girl on the occasion.
Appellant was identified as the Negro who struck the girl’s companion with a hammer, and as the first to ravish the girl. He also is shown to be the Negro who took the girl’s watch from her wrist and buried it near his home.
After his arrest appellant made a statement to the officers admitting his participation in the robbery of the couple and the rape of the girl, and took the officers to his home and pointed out to them the place he had buried the girl’s watch.
*487As a result of the information obtained in the confession, the officers dug up the watch at the place indicated by appellant.
Appellant did not testify as a witness in his own behalf.
There are no bills of exception in the record and no exceptions to the charge of the court.
The verdict of the jury is justified by the facts, and appellant’s rights were fully protected in the court’s charge to the jury.
The judgment is therefore affirmed.
Opinion approved by the court.